U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 1, 2010 ONCOLOGIX TECH, INC. (Name of Small Business Issuer as Specified in Its Charter) Nevada 0-15482 86-1006416 (State or other jurisdiction of (Commission File Number) (I.R.S. Employer or incorporation organization) Identification No.) P.O. Box 8832 Grand Rapids, MI49518-8832 (Address of principal executive offices) (616) 977-9933 (Issuer’s telephone number) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01Other Events. On April 1, 2010, Oncologix Tech, Inc. issued a press release pertaining to the signing of a non-binding Letter of Intent with AirWare® International Corp., the manufacturer of a new nasal breathing aid, Brez®, for the purpose of launching a version of the Brez product that will be infused with essential oils in the Asian market including China. The information in this Report shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall such information be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated: April 1, 2010 ONCOLOGIX TECH, INC. By:/s/Anthony Silverman Anthony Silverman, President and Chief Executive Officer By:/s/Michael A. Kramarz Michael A. Kramarz, Chief Financial Officer
